DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 02/14/2019, where the claims 1-20 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., (US 9583019 B1) (hereinafter Schwartz) and in view of Gregoire et al., (US 20100266994 A1) (hereinafter Gregoire).

Referring to claim 1, Schwartz teaches a system for mid-fidelity simulation comprising: 
a memory configured to store data representing a flight scenario (“briefing package 232 identifies one or more sequences of operations that are to be performed in the simulation”; 7:15-23, fig. 2; “Briefing package 232 also may include a flight plan.  The flight plan may provide a scenario in which the sequence of operations for the flows is to be performed”; 7:24-26, fig. 2); 
a display device configured to present a graphical user interface to a user, the graphical user interface including representations of a first set of control interfaces (“When simulator 118 runs simulation 112, simulator 118 is configured to generate representation 132 of controls 134 in aircraft 104 that are visible in current field of view 126 of operator 102.  Simulator 118 also may be configured to display representation 132 of display system 122”; 5:5-9, fig. 1)…
a processor configured to perform a simulation of the flight scenario while receiving user input and displaying user output via the representations of the first set of control interfaces (“Learning processor 214 controls the simulation generated by aircraft simulation system 200”; 7:11-14; “the process displays the controls in a user interface for the current field of view of the operator (operation 906).  Interaction with the controls by the operator is identified using the user interface (operation 908)”; 12:32-42, 
Schwartz teaches a flight simulation system that displays a set of representation of aircraft controls, where the user’s input via the set of representation of aircraft controls are recorded.  However, Schwartz does not explicitly teach the…control interfaces including one or more features that are common between multiple aircraft, the…omitting one or more features of the…control interfaces that are not common between the multiple aircraft.
Gregoire teaches the…control interfaces including one or more features that are common between multiple aircraft, the…omitting one or more features of the…control interfaces that are not common between the multiple aircraft (“FIG. 36a depicts one embodiment of the interchangeable instrument panel affixed over the instrument visual displays 792 displaying the instruments customarily found in an aircraft with glass panel instrumentation”; ¶ [0150], fig. 36a).
Schwartz and Gregoire are analogous art to the claimed invention because they are concerning with interface for flight simulation (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Schwartz and Gregoire before them to substitute the customarily instruments as taught by Gregoire for the generic representation of controls of Schwartz.  Because both Schwartz and Gregoire teach methods of presenting simulation controls of an aircraft, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the 

Referring to claim 2, Schwartz further teaches the system of claim 1, wherein the flight scenario includes at least one in-flight event (“the illustrative embodiments provide a method and apparatus for training operators to perform a sequence of operations for a task in an aircraft”; 3:59-65).

Referring to claim 3, Schwartz further teaches the system of claim 2, wherein the at least one in-flight event includes an aircraft operation event, wherein the aircraft operation event includes smoke or fire in a cabin of an aircraft, smoke or fire in a cargo hold of the aircraft, depressurization in the cabin of the aircraft, a low fuel warning, a weather advisory warning, or a combination thereof (“task 110 may take various forms.  For example, task 110 may be a flow, a procedure, a memory item, or some other suitable task for operating aircraft 104”; 3:66-4:6.  The examiner notes the memory item includes list of operations for fire as disclosed by Schwartz; 1:32-38.)

Referring to claim 4, Schwartz teaches a flight simulation system that displays a set of representation of aircraft controls, where the user’s input via the set of representation of aircraft controls are recorded.  However, Schwartz does not explicitly teach the event includes a script-based event, wherein the script-based event includes a medical diversion scenario, an unruly passenger scenario, a cabin technical problem scenario, a turbulence scenario, or a combination thereof.
Gregoire further teaches includes a script-based event, wherein the script-based event includes a medical diversion scenario, an unruly passenger scenario, a cabin technical problem scenario, a turbulence scenario, or a combination thereof (“in a real aircraft, updrafts, downdrafts, and general turbulence can be felt by the pilot both in the physical movement of the aircraft and the forces applied to the control surfaces.  Through force feedback and haptic feedback, these additional nuances could be delivered to the pilot through the yoke on the simulator”; ¶ [0114]).

Referring to claim 10, Schwartz further teaches the system of claim 1, wherein the memory is further configured to store feedback data regarding the simulation, the feedback data indicating a number of clicks to resolve a problem, time taken to resolve the problem, number of control interfaces explored, or a combination thereof (“feedback may occur as operator 102 is performing sequence of operations 108 or after score 144 is generated for operator 102 upon completion of sequence of operations 108”; 5:66-6:7.  The examiner notes, the feedback is as the user is performing sequence of operation; therefore, inherently includes the number of operation in the sequence.)

Regarding claim 11, the instant claim recites the method performed by the system of claim 1; therefore, the same rationale of rejection is applicable. 

Referring to claim 12, Schwartz further teaches the method of claim 11, wherein the graphical user interface omits a second set of control interfaces, the second set of control interfaces uncommon between the multiple aircraft (“Aircraft simulation system 200 is configurable to provide simulations for different types of aircraft.  For example, aircraft simulation system 200 may be configured to provide a simulation of a commercial aircraft, an aircraft with a propeller, a military aircraft, a helicopter, and other suitable types of aircraft”; 6:41-46; “As depicted, aircraft configurator 216 accesses avionics database 234 and aircraft database 236.  Aircraft configurator 216 generates a configuration of the aircraft identified in briefing package 232 using avionics database 234 and aircraft database 236”; 7:36-40, fig. 2; “Avionics database 234 includes information about the operation of controls, displays, and other systems in the aircraft.  For example, without limitation, avionics database 234 may include information about what functions different controls perform, what information is displayed by display devices in the cockpit, and other suitable information about the operation of different electronic systems in the aircraft”; 7:41-47, fig. 2.  The examiner notes, the specific control(s) appears in one configuration for a particular aircraft and not in another aircraft are uncommon control(s) between the aircraft.)

Referring to claim 13, Schwartz further teaches the method of claim 1 1, wherein the first set of control interfaces are color coded, having at least a first color denoting control interfaces that are user accessible and at least a second color denoting data calculated during the simulation (“In display 500, controls 506, 

Referring to claim 14, Schwartz further teaches the method of claim 11, wherein the first set of control interfaces includes a flight management system, a navigation system, a fuel management system, a flight control system, an engine system, or a combination thereof (“As depicted, aircraft configurator 216 accesses avionics database 234 and aircraft database 236.  Aircraft configurator 216 generates a configuration of the aircraft identified in briefing package 232 using avionics database 234 and aircraft database 236”; 7:36-40, fig. 2; “Avionics database 234 includes information about the operation of controls, displays, and other systems in the aircraft”; 7:41-47, fig. 2).  

Referring to claim 15, Schwartz further teaches the method of claim 11, wherein the flight scenario includes at least one in-flight event (“the illustrative embodiments provide a method and apparatus for training operators to perform a sequence of operations for a task in an aircraft”; 3:59-65), wherein the first set of control interfaces are associated with the at least one in- flight event (“The simulator is further configured to record a sequence of performed operations from interaction with the controls”; 2:7-19.  The examiner notes, by the virtue that the sequence of operations needed to perform for a task requires user interaction with the controls, the controls are said to be associated with the task.)

Referring to claim 17, Schwartz teaches a flight simulation system that displays a set of representation of aircraft controls, where the user’s input via the set of representation of aircraft controls are recorded.  However, Schwartz does not explicitly teach the features of the…control interfaces that are not common between the multiple aircraft include positions of the…control interfaces on a flight deck, shapes of the…control interfaces, sizes of the…control interfaces, or a combination thereof (“FIG. 36a depicts one embodiment of the interchangeable instrument panel affixed over the instrument visual displays 792 displaying the instruments customarily found in an aircraft with glass panel instrumentation.  FIG. 36b depicts another embodiment of the interchangeable instrument panel affixed over the instrument visual displays 792 displaying the more traditional six pack and avionics stack”; ¶ [0150], figs. 36a-b.  The examiner notes at least the specific shape(s) and size(s) of the traditional avionics stack are omitted when customarily instruments panel is used.)

Regarding claim 18, the instant claim recites the same method as the method of claim 11; therefore, the same rationale of rejection is applicable.  Claim 18 includes an additional limitation of generating a flight scenario.  Schwartz further teaches such limitation (“Learning processor 214 controls the simulation generated by aircraft simulation system 200”; 7:11-14).

claim 20, the instant claim recites the same method as the method of claim 12; therefore, the same rationale of rejection is applicable.  


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Gregoire as applied to claim 1 above, and further in view of Martin et al., (EP 3333782 A1) (hereinafter Martin).

Referring to claim 5, Schwartz further teaches the system of claim 1, wherein the processor is further configured to: 
monitor the user input during the simulation of the flight scenario; and 
compare the user input to a comparative standard user input (“Based on the interaction of the operator with the controls, learning processor 214 may identify a sequence of performed operations.  The sequence of performed operations may be compared to a sequence of expected operations.  The comparison may be used to identify what operations were performed correctly or incorrectly by the operator”; 9:23-32); and 
wherein the display device is configured to present a checklist (“FIG. 8, an illustration of a view displayed to an operator during a simulation is depicted in accordance with an illustrative embodiment.  In this illustrative example, cockpit 502 in display 500 is shown from a current field of view of the operator.  In this example, window 800 displays a list of operations to be performed by the operator”; 11:62-12:3, fig. 8).  
 to the user when the user input does not satisfy the comparative standard user input.
Martin teaches present a list to the user when the user input does not satisfy the comparative standard user input (“a non-editable text box 708 that lists EBT performance indicators (Pis), also known as behavioral indicators, and a checklist box 710 that lists different items of a desired flight crew performance (DFCP), which are observable actions and behaviors expected to be performed by the flight crew during pre-defined scenario events”; ¶ [0043]; “Since the electronic device 100 has direct access to the training device data (208), some of these actions could be automatically checked. For example, the correct execution of actions during maneuvers such as a go-around, could be directly marked as completed by retrieving changes in the flap settings, throttle position, landing gear position. The electronic device would then ensure that the actions were performed in the correct order and give real-time feedback to the instructor regarding the failure/success of these actions”; ¶ [0044]).
Schwartz, Gregoire, and Martin are analogous art to the claimed invention because they are concerning with interface for flight simulation (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Schwartz in view of Gregoire and Martin before them to modify the system that presents a simulation scenario including a sequence of operations for a task of Schwartz in view of Gregoire to incorporate the function of presenting a real time feedback list regarding failure of trainee’s action(s) as 

Referring to claim 7, Schwartz further teaches the system of claim 1, wherein the processor is further configured to: 
determine a state of the simulation after the simulation is completed; and 
compare the state of the simulation to a comparative standard state (“A determination is made as to whether the simulation has completed (operation 912)”; 12:32-42, fig. 9; “The process compares the sequence of performed operations with a sequence of expected operations to identify a set of differences (operation 916).  A score may then be presented using the set of differences (operation 918) with the process terminating thereafter”; 12:43-49, fig. 9.  The examiner interprets the state of the simulation as merely the sum of the user’s performance for the scenario, where a score is given based on the differences of the user’s sequence of operations in the scenario compared to expected sequence of operations); and 
wherein the display device is configured to present a checklist to the user (“FIG. 8, an illustration of a view displayed to an operator during a simulation is depicted in accordance with an illustrative embodiment.  In this illustrative example, cockpit 502 in display 500 is shown from a current field of view of the operator.  In this example, window 800 displays a list of operations to be performed by the operator”; 11:62-12:3, fig. 8).
However, Schwartz in view of Gregoire do not explicitly teach present a list to the user when the state of the simulation does not satisfy the comparative standard state.  
Martin teaches present a list to the user when the state of the simulation does not satisfy the comparative standard state (“After the rating, or directly after the real-time data collection session, the instructor 140 would use the debriefing module 250 for flight crew debriefing. Figure 9 depicts an embodiment of a debriefing screen 900 depicted by the debriefing module 250. The instructor 250 has access to general statistics 902 from the simulation, like the number of good and bad comments for the each of the competencies and the marked DFCPs. The interface allows the instructor 140 to select a stack-up list 904 including all the comments input during the training session 202 or a list filtered by highlighted comments 906. Each comment 908 may also be coded as a good or a bad comment. When selecting a specific comment 908, the instructor 140 has access to the full text 910 of the selected comment input during the training session, and the competencies and marked Pis and DFCPs 912”; ¶ [0050], fig. 9; “a checklist box 710 that lists different items of a desired flight crew performance (DFCP)”; ¶ [0044]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Schwartz in view of Gregoire and Martin before them to modify the system that presents a simulation scenario including a sequence of operations for a task of Schwartz in view of Gregoire to incorporate the function of presenting a crew debrief as taught by Martin.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Martin (¶ [0050]), because the use of the function of presenting a crew debrief does not depend on the functionality of the system that presents a simulation scenario including a sequence of operations for a task. That is the use of the function of presenting a crew debrief performs the same function independent on which system it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art. The motivation to combine would have been to provide instructor feedback to the crew so that the crew’s performance can be improved.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Gregoire and Martin as applied to claims 5 and 7 above, and further in view of Sivaratri et al., (IN 201841028216) (hereinafter Sivaratri).

claim 6, Schwartz in view of Gregoire and Martin teach a flight simulation system that displays a set of representation of aircraft controls, where the user’s input via the set of representation of aircraft controls are recorded and compared with expected sequence of operations, and presenting feedback indicating the trainee’s failure(s).  However, Schwartz in view of Gregoire and Martin do not explicitly teach modify one or more parameters of the flight scenario based on the user performance during the simulation of the flight scenario for future simulations.
Sivaratri teaches modify one or more parameters of the flight scenario based on the user input during the simulation of the flight scenario for future simulations (“a system for a cloud-based FMS familiarization training in accordance with one embodiment. The system includes cloud-based infrastructure including a flight management engine (FME) that is used for implementing the software for training on the FMS. The FME controls a database configuration module that retrieves loadable data from such sources such as a navigation database (NA VDB) and an aero-engine database (AEDB). These databases provide technical details and aircraft performance data for the training scenario. The retrieved data is loaded into a cloud-based server that also retrieves historical events customized to a specific pilot's personal performance data or ‘persona’ from the aircraft operated by the pilot”; ¶ [0008]; “A historical data processor is included that is responsible for collecting, storing and processing the historical data based on past performance of a user. It is able to create a persona based on past performance. The persona can be loaded with the other data to provide a personalized scenario-based training for the user”; ¶ [0011]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Schwartz in view of Gregoire, Martin, and Sivaratri before them to modify the system that presents a simulation scenario including a sequence of operations for a task of Schwartz in view of Gregoire and Martin to incorporate the personalized training as taught by Sivaratri.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Sivaratri (¶ [0007]-[0012]), because the use of the personalized training does not depend on the functionality of the system that presents a simulation scenario including a sequence of operations for a task. That is the use of the personalized training performs the same function independent on which system it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art. The motivation to combine would have been to allow more relevant training tailored to the specific user based on the past performance.

Referring to claim 8, Schwartz in view of Gregoire and Martin teach a flight simulation system that displays a set of representation of aircraft controls, where the user’s input via the set of representation of aircraft controls are recorded and compared with expected sequence of operations, and presenting feedback indicating the trainee’s failure(s).  However, Schwartz in view of Gregoire and Martin do not explicitly teach modify one or more parameters of the flight scenario based on the state of the simulation after the simulation is completed for future simulations.
Sivaratri teaches modify one or more parameters of the flight scenario based on the state of the simulation after the simulation is completed for future simulations (“a system for a cloud-based FMS familiarization training in accordance with one embodiment. The system includes cloud-based infrastructure including a flight management engine (FME) that is used for implementing the software for training on the FMS. The FME controls a database configuration module that retrieves loadable data from such sources such as a navigation database (NA VDB) and an aero-engine database (AEDB). These databases provide technical details and aircraft performance data for the training scenario. The retrieved data is loaded into a cloud-based server that also retrieves historical events customized to a specific pilot's personal performance data or ‘persona’ from the aircraft operated by the pilot”; ¶ [0008]; “A historical data processor is included that is responsible for collecting, storing and processing the historical data based on past performance of a user. It is able to create a persona based on past performance. The persona can be loaded with the other data to provide a personalized scenario-based training for the user”; ¶ [0011]).
Schwartz, Gregoire, Martin, and Sivaratri are analogous art to the claimed invention because they are concerning with interface for flight simulation (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Schwartz in view of Gregoire, Martin, and Sivaratri before them to modify the system that presents a simulation scenario .


Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Gregoire and Martin as applied to claims 1 and 11 above, and further in view of Delisle et al., (US 20190304324 A1) (hereinafter Delisle).

Referring to claim 9, Schwartz in view of Gregoire teach a flight simulation system that displays a set of representation of aircraft controls, where the user’s input via the set of representation of aircraft controls are recorded and compared with expected sequence of operations.  However, Schwartz in view of Gregoire do not explicitly teach determine a training level, wherein the first set of control interfaces is associated with the training level.
determine a training level, wherein the first set of control interfaces is associated with the training level (“The tangible instrument provided by the instrument modules 1160 are tightly related to the element being simulated.  In the example of the simulated aircraft system, typical instruments include various switches, levers, pedals and the like accessible to the user for controlling the aircraft in the interactive computer simulation.  Depending on the type of simulation (e.g., level of immersivity), the tangible instruments may be more or less realistic compared to those that would be available in an actual aircraft”; ¶ [0073]).
Schwartz, Gregoire, and Delisle are analogous art to the claimed invention because they are concerning with interface for flight simulation (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Schwartz in view of Gregoire and Delisle before them to modify the system that presents a simulation scenario including a sequence of operations for a task of Schwartz in view of Gregoire to incorporate the function of determining tangible instruments based on the level of immersivity as taught by Delisle.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Delisle (¶ [0073]), because the use of the function of determining tangible instruments based on the level of immersivity does not depend on the functionality of the system that presents a simulation scenario including a sequence of operations for a task. That is the use of the function of determining tangible instruments based on the level of immersivity performs the same function independent on which system it is incorporated onto, and therefore, the result of the combination 

Regarding claim 16, the instant claim recites the method performed by the system of claim 9; therefore, the same rationale of rejection is applicable. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Gregoire as applied to claim 18 above, and further in view of Sivaratri et al., (IN 201841028216) (hereinafter Sivaratri).

Referring to claim 19, Schwartz in view of Gregoire teach a flight simulation system that displays a set of representation of aircraft controls, where the user’s input via the set of representation of aircraft controls are recorded and compared with expected sequence of operations.  However, Schwartz in view of Gregoire do not explicitly teach iteratively performing the simulation and modifying parameters based on feedback data.
Sivaratri teaches iteratively performing the simulation and modifying parameters based on feedback data (“The system includes cloud-based infrastructure including a flight management engine (FME) that is used for implementing the software for training on the FMS. The FME controls a database configuration module that retrieves loadable data from such sources such as a navigation database (NA VDB) and an aero-engine database (AEDB). These databases provide technical details and 
Schwartz, Gregoire, and Sivaratri are analogous art to the claimed invention because they are concerning with interface for flight simulation (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Schwartz in view of Gregoire and Sivaratri before them to modify the system that presents a simulation scenario including a sequence of operations for a task of Schwartz in view of Gregoire to incorporate the training scenario created over time as taught by Sivaratri.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Sivaratri (¶ [0007]-[0013]), because the use of the training scenario created over time does not depend on the functionality of the system that presents a simulation scenario including a sequence of operations for a task. That is the use of the training scenario created over time performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art. The motivation to combine would have been to perfect the training scenario.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 9583020 (Kronfeld) – discloses a simulator system for training pilots for various weather events.
US 4673356 (Schmidt) – discloses a simulation for training pilots to recognize and properly react to in-flight issues.
US 20170236439 (Bowness) – discloses a system for creating flight simulation scenarios including events for training pilots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142